Appeal from an order of the Supreme Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered December 6, 2002. The order granted the motion of defendant David T. Gavan, M.D. for summary judgment dismissing the complaint against him as time-barred in a medical malpractice action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Wisner, J.P., Hurlbutt, Kehoe, Lawton and Hayes, JJ.